Filed 9/28/21 P. v. Wright CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C091633

                   Plaintiff and Respondent,                                     (Super. Ct. No. 93F06757)

         v.

CHEVAL SHANNON WRIGHT,

                   Defendant and Appellant.



         In 2001, petitioner Cheval Shannon Wright was found guilty of first degree
murder, attempted second degree robbery, and second degree robbery.1 The jury found
true that a principal was armed with a firearm during the commission of all of the
offenses and the special circumstance that the murder was committed during the
commission or attempted commission of a robbery under Penal Code section 190.2,




1We granted petitioner’s request to incorporate by reference the appellate record in
People v. Wright (Dec. 11, 2002, C039121) [nonpub. opn.].

                                                             1
subdivision (a)(17)(A).2 The jury found not true that petitioner personally used a firearm
in the commission of the offenses. Petitioner appeals from a postjudgment order denying
his petition for resentencing of his murder conviction under section 1170.95. He argues
the trial court erred by determining he was ineligible for resentencing under this statute
based on the jury’s felony-murder special circumstance finding. We disagree and affirm.
                                     I. BACKGROUND
        Senate Bill No. 1437 (2017-2018 Reg. Sess.), which became effective January 1,
2019, was enacted “to ensure that murder liability is not imposed on a person who is not
the actual killer, did not act with the intent to kill, or was not a major participant in the
underlying felony who acted with reckless indifference to human life.” (Stats. 2018, ch.
1015, § 1, subd. (f).) The bill amended the definition of malice in section 188 and
revised the definition of the degrees of murder to address felony-murder liability in
section 189. (Id., §§ 2-3; see People v. Gutierrez-Salazar (2019) 38 Cal.App.5th 411,
417.)
        Senate Bill No. 1437 also added section 1170.95, which allows those “convicted
of felony murder or murder under a natural and probable consequences theory [to] file a
petition with the court that sentenced the petitioner to have the petitioner’s murder
conviction vacated and to be resentenced on any remaining counts when all of the
following conditions apply: [¶] (1) A complaint, information, or indictment was filed
against the petitioner that allowed the prosecution to proceed under a theory of felony
murder or murder under the natural and probable consequences doctrine. [¶] (2) The
petitioner was convicted of first degree or second degree murder following a trial or
accepted a plea offer in lieu of a trial at which the petitioner could be convicted for first
degree or second degree murder. [¶] (3) The petitioner could not be convicted of first or




2   Undesignated statutory references are to the Penal Code.

                                               2
second degree murder because of changes to Section 188 or 189 made effective January
1, 2019.” (§ 1170.95, subd. (a).)
       Once a complete petition has been filed, “[t]he court shall review the petition and
determine if the petitioner has made a prima facie showing that the petitioner falls within
the provisions of this section. If the petitioner has requested counsel, the court shall
appoint counsel to represent the petitioner. The prosecutor shall file and serve a response
within 60 days of service of the petition and the petitioner may file and serve a reply
within 30 days after the prosecutor response is served. These deadlines shall be extended
for good cause. If the petitioner makes a prima facie showing that he or she is entitled to
relief, the court shall issue an order to show cause.” (§ 1170.95, subd. (c).)
       Section 1170.95, subdivision (d) provides that a hearing to determine whether to
vacate the murder conviction, recall the sentence, and resentence the petitioner as needed
should be held within 60 days after the order to show cause; and the prosecution bears the
burden of proving beyond a reasonable doubt that the petitioner is ineligible for
resentencing. At the hearing, “[t]he prosecutor and the petitioner may rely on the record
of conviction or offer new or additional evidence to meet their respective burdens.” (Id.,
subd. (d)(3).)
       Petitioner filed a petition for resentencing of his murder conviction pursuant to
section 1170.95 “or, in the alternative, for writ of habeas corpus.” After briefing, the
court denied the petition on the basis that petitioner was ineligible for relief under section
1170.95 based on the jury’s special circumstance finding. Thus, no order to show cause
was issued. The court denied petitioner’s motion for reconsideration and noted that he
“remains free to file a formal petition for writ of habeas corpus from this court, to seek
post-conviction relief from his robbery-murder special circumstance.”
       Petitioner appeals.




                                              3
                                     II. DISCUSSION
       Defendant argues his felony-murder special circumstance finding does not
preclude him from being resentenced pursuant to section 1170.95 because it was made
long before our Supreme Court clarified the meaning of “major participant” and “reckless
indifference to human life” in the special circumstance statute in People v. Banks (2015)
61 Cal.4th 788 (Banks) and People v. Clark (2016) 63 Cal.4th 522 (Clark). (See In re
Scoggins (2020) 9 Cal.5th 667, 674 [“Banks and Clark clarified the meaning of the
special circumstances statute”].) We disagree.
       Banks and Clark both predate Senate Bill No. 1437. “The requirements for the
felony-murder special circumstance did not change as a part of Senate Bill No. 1437, and
are identical to the new requirements for felony murder following the enactment of
Senate Bill No. 1437. In both instances, the defendant must have either actually killed
the victim [citations]; acted with the intent to kill in aiding, abetting, counseling,
commanding, inducing, soliciting, requesting, or assisting in the killing [citations]; or
been a major participant in the underlying felony and acted with reckless indifference to
human life [citations]. By finding a special circumstance allegation true, the jury makes
precisely the same finding it must make in order to convict a defendant of felony murder
under the new law. Because a defendant with a felony-murder special-circumstance
could still be convicted of murder, he is ineligible as a matter of law to have his murder
conviction vacated.” (People v. Galvan (2020) 52 Cal.App.5th 1134, 1140-1141, review
granted Oct. 14, 2020, S264284 (Galvan).) We agree with the Galvan line of decisions
that an intact felony-murder special circumstance finding, even one from before Banks
and Clark, precludes relief under section 1170.95. (See People v. Nunez (2020) 57
Cal.App.5th 78, 83, review granted Jan. 13, 2021, S265918; People v. Jones (2020) 56
Cal.App.5th 474, 482, review granted Jan. 27, 2021, S265854; People v. Allison (2020)
55 Cal.App.5th 449, 457; People v. Murillo (2020) 54 Cal.App.5th 160, 167-169, review
granted Nov. 18, 2020, S264978; Galvan, supra, at pp. 1142-1143; People v. Gomez

                                               4
(2020) 52 Cal.App.5th 1, 14-17, review granted Oct. 14, 2020, S264033.) “Nothing in
the language of section 1170.95 suggests it was intended to provide redress for allegedly
erroneous prior factfinding. . . . The purpose of section 1170.95 is to give defendants the
benefit of amended sections 188 and 189 with respect to issues not previously
determined, not to provide a do-over on factual disputes that have already been resolved.”
(Allison, supra, at p. 461.) The proper avenue for relief based on Banks and Clark is a
petition for writ of habeas corpus, which petitioner represents he filed in the superior
court after the denial of the petition at issue in this appeal.3 (See Galvan, supra, at p.
1142.) Petitioner cannot challenge the robbery-murder special circumstance finding
through section 1170.95.
        We recognize some appellate courts have come to contrary conclusions and the
issue is currently pending in our Supreme Court. (See People v. Secrease (2021) 63
Cal.App.5th 231, 259, review granted June 30, 2021, S268862; People v. Harris (2021)
60 Cal.App.5th 939, 956, review granted Apr. 28, 2021, S267802; People v. York (2020)
54 Cal.App.5th 250, 258-260, review granted Nov. 18, 2020, S264954; People v. Smith
(2020) 49 Cal.App.5th 85, 93-94, review granted July 22, 2020, S262835; People v. Law
(2020) 48 Cal.App.5th 811, 825, review granted July 8, 2020, S262490; People v. Torres
(2020) 46 Cal.App.5th 1168, 1180, review granted June 24, 2020, S262011.) We,
however, find the Galvan line of cases more persuasive.
        Petitioner’s assertion that the superior court’s decision was neither compelled by
nor permissible under principles of collateral estoppel is unavailing. The trial court did
not apply collateral estoppel; it determined it lacked jurisdiction in a section 1170.95
proceeding to address a Banks/Clark challenge. Indeed, “the proper procedure for
collaterally challenging a special circumstance finding is a petition for habeas corpus, not




3   The results of these proceedings are not in the record before us.

                                               5
a petition under section 1170.95.” (People v. Murillo, supra, 54 Cal.App.5th at p. 163,
review granted.) In other words, it is not that defendant is collaterally estopped from
raising a challenge to his special circumstance finding in a petition under section
1170.95. Rather, section 1170.95 is not a vehicle for raising such a challenge at all. (See
Galvan, supra, 52 Cal.App.5th at p. 1143, review granted [“section 1170.95 does not
allow a Banks and Clark challenge to a felony-murder special circumstance and . . .
habeas corpus is the correct procedure”].) Defendant must first have his special
circumstance finding vacated through a habeas proceeding before he may seek relief
through section 1170.95 as one who then “could not be convicted of first or second
degree murder because of changes to Section 188 or 189 made effective January 1,
2019.” (§ 1170.95, subd. (a)(3).) The trial court’s denial of his petition under section
1170.95 before that occurred and deferral of the issue to petitioner’s habeas proceeding
was proper.
                                   III. DISPOSITION
       The order denying the petition is affirmed.


                                                      /S/

                                                 RENNER, J.


We concur:


/S/

BLEASE, Acting P. J.


/S/

MURRAY, J.



                                             6